DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 07/01/2022. As directed by the amendment: Claims 1 and 3-9 have been amended, claim 2 has been cancelled, and claims 10-12 have been added. Thus, claims 1 and 3-12 are presently pending in the application.
Applicant’s amendments to claim 4 have overcome the previous objection previously set forth in the Non-Final Office Action mailed on 04/04/2022.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection of the claims have been fully considered and are persuasive. Applicant argues that Shoham, Jorda, and Madni don’t disclose the amendments to the independent claims; examiner agrees. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shoham (US 9061118), Hassidov (US 8790246), and Saxton (US 7362875) (discussed below).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 contains the trademark/trade name Nitinol (claim 10, line 2). Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the variable-length element in claim 10 and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham (US 9061118); in view of Hassidov (US 8790246) and Saxton (US 7362875).
Regarding Claim 1, Shoham discloses a medical probe (Fig.16), comprising: a guidewire (guide wire (168)) for insertion into a lumen of an organ of a patient (column 15, lines 47-50); and a guidewire advancement mechanism (GAM)  (see below) disposed at a distal end of the guidewire (the GAM is disposed at the distal end (towards the patient) of the guide wire (168) as seen in the figure below), the GAM comprising: a proximal inflatable balloon (see below); a distal inflatable balloon (see below); a middle inflatable balloon (see below) that is coupled between the proximal and distal inflatable balloons (the middle inflatable balloon is coupled between the proximal and distal inflatable balloons as seen in the figure below), wherein the proximal, distal and middle inflatable balloons are configured to move the guidewire in the lumen by inflating and deflating in a predefined sequence (column 9, lines 17-22, column 10, lines 63-66, column 13, lines 32-36, and column 15, lines 41-47).
Shoham does not appear to disclose a variable-length element disposed in the middle inflatable balloon and connecting the distal inflatable balloon and the proximal inflatable balloon wherein the variable-length element comprises a shape memory alloy.
Hassidov teaches it was known in the art to have a flexible spring (30D; Figs.5A-C) disposed within balloon (4A) (the balloon (4A) is located between two balloon as seen in Figs.5A-C) wherein the flexible spring (30D) connects spatially the adjacent balloons (the flexible spring is connected to the separators of the balloons) (Alternatively and preferably, a spring or an accordion-like trellis array can be attached between adjacent separators, such that a spatial relationship is maintained between adjacent balloons, while allowing some level of flexibility; column 2, lines 61-64). However, Hassidov does not explicitly teach the variable-length element comprises a shape memory alloy.
Saxton teaches it was known in the art to have a spring/supports (20; Fig.1) made of a binary Nickel-Titanium alloy/Nitinol (shape memory alloy). Modified Shoham can be modified to have the spring (spring modified by Hassidov) located within the middle inflatable balloon of Shoham to comprise a shape memory alloy (modified by Saxton).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoham to incorporate the teachings of Hassidov and Saxton to have a variable-length element disposed in the middle inflatable balloon and connecting the distal inflatable balloon and the proximal inflatable balloon, in order to allow axial stiffness and push-ability of the device while not limiting axial extension of the balloons (column 9, lines 64-67 in Hassidov), wherein the variable-length element comprises a shape memory alloy/Nitinol to have better stress-strain characteristics (column 7, lines 41-42 in Saxton).

    PNG
    media_image1.png
    564
    867
    media_image1.png
    Greyscale







Regarding Claim 3, Shoham as modified discloses the medical probe according to claim 1, and Hassidov further teaches wherein the variable- length element comprises a spring (the variable-length element is a flexible spring (30D) as seen in Figs.5A-C).
Regarding Claim 7, Shoham discloses a method, comprising: inserting, into a lumen of an organ of a patient (column 15, lines 47-50), a guidewire (168) whose distal end is connected to a guidewire advancement mechanism (GAM) (see above), the GAM comprising: a proximal inflatable balloon (see above); a distal inflatable balloon (see above); a middle inflatable balloon (see above) that is coupled between the proximal and distal inflatable balloons (the middle inflatable balloon is coupled between the proximal and distal inflatable balloons as seen in the figure above); and moving the GAM and the guidewire in the lumen by inflating and deflating the proximal, distal and middle inflatable balloons of the GAM in a predefined sequence (column 9, lines 17-22, column 10, lines 63-66, column 13, lines 32-36, and column 15, lines 41-47).
Shoham does not appear to disclose a variable-length element disposed in the middle inflatable balloon and connecting the distal inflatable balloon and the proximal inflatable balloon wherein the variable-length element comprises a shape memory alloy.
Hassidov teaches it was known in the art to have a flexible spring (30D; Figs.5A-C) disposed within balloon (4A) (the balloon (4A) is located between two balloon as seen in Figs.5A-C) wherein the flexible spring (30D) connects spatially the adjacent balloons (the flexible spring is connected to the separators of the balloons) (Alternatively and preferably, a spring or an accordion-like trellis array can be attached between adjacent separators, such that a spatial relationship is maintained between adjacent balloons, while allowing some level of flexibility; column 2, lines 61-64). However, Hassidov does not explicitly teach the variable-length element comprises a shape memory alloy.
Saxton teaches it was known in the art to have a spring/supports (20; Fig.1) made of a binary Nickel-Titanium alloy/Nitinol (shape memory alloy). Modified Shoham can be modified to have the spring (spring modified by Hassidov) located within the middle inflatable balloon of Shoham to comprise a shape memory alloy (modified by Saxton).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoham to incorporate the teachings of Hassidov and Saxton to have a variable-length element disposed in the middle inflatable balloon and connecting the distal inflatable balloon and the proximal inflatable balloon, in order to allow axial stiffness and push-ability of the device while not limiting axial extension of the balloons (column 9, lines 64-67 in Hassidov), wherein the variable-length element comprises a shape memory alloy/Nitinol to have better stress-strain characteristics (column 7, lines 41-42 in Saxton).
Regarding Claim 8, Shoham as modified discloses the method according to claim 7, and further discloses wherein moving the GAM and the guidewire comprises advancing the GAM and the guidewire in the lumen by sequentially performing the steps of: inflating the proximal inflatable balloon; inflating the middle inflatable balloon; inflating the distal inflatable balloon; and deflating the proximal inflatable balloon and the middle inflatable balloon (Figs.2A-I and 3) (the medical probe in Figs.16 is the same as the one in Figs.4A-B, and the medical probe in Figs.4A-B incorporate the self-propelled locomotion device used in Figs.1-3) (column 10, lines 63-66) (column 15, lines 46-47).
Regarding Claim 9, Shoham as modified discloses all the limitations of claim 7 above.
Shoham does not appear to disclose the sequentially performing the steps of: inflating the distal inflatable balloon; inflating the middle inflatable balloon; inflating the proximal inflatable balloon; and deflating the distal inflatable balloon and the middle inflatable balloon.
It would have been obvious to one ordinary skill in the art at the time the invention was made to inflate/deflate the distal inflatable balloon before the proximal inflatable balloon, since selection of any order of process steps which did not result in a new or unexpected result would involve only routine skill in the art. The motivation for doing so would be to anchor the distal end first and then the proximal end in order to anchor the device at the target location first. See MPEP 2144.04 (IV).
Regarding Claim 11, Shoham as modified discloses the medical probe according to claim 1, and Saxton further teaches wherein a length of the variable-length element (20) can be changed by changing a temperature of the variable-length element (column 6, lines 34-49).
Regarding Claim 12, Shoham as modified discloses the medical probe according to claim 11, and Saxton further teaches wherein the temperature of the variable-length element can be changed by passing an electrical current (temperature change) through the variable-length element (column 6, lines 34-49).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shoham (US 9061118); in view of Hassidov (US 8790246), Saxton (US 7362875), and Jorda Albinana (US 2011/0054253).
Regarding Claim 4, Shoham discloses a system, comprising: a medical probe (Fig.16), comprising: a guidewire (168) for insertion into a lumen of an organ of a patient (column 15, lines 47-50);2 a guidewire advancement mechanism (GAM) (see above) disposed at a distal end of the guidewire (the GAM is disposed at the distal end (towards the patient) of the guide wire (168) as seen in the figure above), the GAM comprising: a proximal inflatable balloon (see above); a distal inflatable balloon (see above); a middle inflatable balloon (see above) that is coupled between the proximal and distal inflatable balloons (the middle inflatable balloon is coupled between the proximal and distal inflatable balloons as seen in the figure above), wherein the proximal, distal and middle inflatable balloons are configured to move the guidewire in the lumen by inflating and deflating in a predefined sequence (column 9, lines 17-22, column 10, lines 63-66, column 13, lines 32-36, and column 15, lines 41-47); and an inflation/deflation (I/D) unit comprising one or more pumps (pump (35); Fig.3B) configured to cause the GAM and guidewire to move in the lumen by inflating and deflating the proximal, distal and middle inflatable balloons in the predefined sequence (the pump (35) is fully capable of moving the guidewire (168) and inflating/deflating the balloons, since the pump controls fluid flow in/out of the balloons) (column 10, lines 8-28 and lines 63-66).
Shoham does not appear to disclose a variable-length element disposed in the middle inflatable balloon and connecting the distal inflatable balloon and the proximal inflatable balloon wherein the variable-length element comprises a shape memory alloy and an inflation/deflation (I/D) unit comprising a controller configured to cause the GAM and the guidewire to move in the lumen by inflating and deflating the proximal, distal, and middle inflatable balloons in the predefined sequence.
Hassidov teaches it was known in the art to have a flexible spring (30D; Figs.5A-C) disposed within balloon (4A) (the balloon (4A) is located between two balloon as seen in Figs.5A-C) wherein the flexible spring (30D) connects spatially the adjacent balloons (the flexible spring is connected to the separators of the balloons) (Alternatively and preferably, a spring or an accordion-like trellis array can be attached between adjacent separators, such that a spatial relationship is maintained between adjacent balloons, while allowing some level of flexibility; column 2, lines 61-64). However, Hassidov does not explicitly teach the variable-length element comprises a shape memory alloy.
Saxton teaches it was known in the art to have a spring/supports (20; Fig.1) made of a binary Nickel-Titanium alloy/Nitinol (shape memory alloy). Modified Shoham can be modified to have the spring (spring modified by Hassidov) located within the middle inflatable balloon of Shoham to comprise a shape memory alloy (modified by Saxton).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoham to incorporate the teachings of Hassidov and Saxton to have a variable-length element disposed in the middle inflatable balloon and connecting the distal inflatable balloon and the proximal inflatable balloon, in order to allow axial stiffness and push-ability of the device while not limiting axial extension of the balloons (column 9, lines 64-67 in Hassidov), wherein the variable-length element comprises a shape memory alloy/Nitinol to have better stress-strain characteristics (column 7, lines 41-42 in Saxton).
Jorda Albinana teaches it was known in the art to have an inflation/deflation (I/D) unit comprising a microcontroller (20; Fig.2) that activates/deactivates the electrovalves to sequentially move translational movement means (1) (parags. [0047]-[0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Shoham to incorporate the teachings of Jorda Albinana to have a controller configured to cause the GAM and the guidewire to move in the lumen by inflating and deflating the proximal, distal, and middle inflatable balloons in the predefined sequence in order to control the activation/deactivation of valves to move the guidewire/translational movement means (parags. [0047]-[0053]).
Regarding Claim 5, Shoham as modified discloses the system according to claim 4, and further discloses wherein the I/D unit is configured to advance the GAM and the guidewire in the lumen by applying the following predefined sequence: inflating the proximal inflatable balloon; inflating the middle inflatable balloon; inflating the distal inflatable balloon; and deflating the proximal inflatable balloon and the middle inflatable balloon (Figs.2A-I and 3) (the medical probe in Figs.16 is the same as the one in Figs.4A-B, and the medical probe in Figs.4A-B incorporate the self-propelled locomotion device used in Figs.1-3) (column 10, lines 63-66) (column 15, lines 46-47).
Regarding Claim 6, Shoham as modified discloses all the limitations of claim 4 above.
Shoham does not appear to disclose the sequentially performing the steps of: inflating the distal inflatable balloon; inflating the middle inflatable balloon; inflating the proximal inflatable balloon; and deflating the distal inflatable balloon and the middle inflatable balloon.
It would have been obvious to one ordinary skill in the art at the time the invention was made to inflate/deflate the distal inflatable balloon before the proximal inflatable balloon, since selection of any order of process steps which did not result in a new or unexpected result would involve only routine skill in the art. The motivation for doing so would be to anchor the distal end first and then the proximal end in order to anchor the device at the target location first. See MPEP 2144.04 (IV).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783